Citation Nr: 0535046	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  04-30 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a wavier of recovery of overpayment of pension 
benefits, to include whether the waiver was timely filed.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to August 
1975, and from March 1979 to July 1981.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 decision by the Committee on 
Waivers and Compromises (Committee) at the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota, which denied the claim on the basis that the 
waiver was not timely filed.



FINDINGS OF FACT

1.  All necessary development and notification has been 
completed.

2.  The record reflects that the veteran's request for a 
waiver of overpayment was received more than 180 days after 
he was notified of the overpayment at issue.

3.  The record further reflects that even if the veteran had 
submitted a timely waiver request, recovery of the 
overpayment would not be against the standards of equity and 
good conscience.


CONCLUSION OF LAW

The criteria for waiver of recovery of an overpayment of 
pension benefits are not met.  38 U.S.C.A. §§ 1505, 5302 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 1.962, 1.963, 1.965, 
3.666 (2005); Barger v. Principi, 16 Vet. App. 132, 138 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), enacted on 
November 9, 2000, emphasized VA's obligation to notify 
claimants what information or evidence is needed in order to 
substantiate a claim, and it affirmed VA's duty to assist 
claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West 2002); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In August 2001, VA issued regulations to 
implement the VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2005).  However, the United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA does not 
apply in waiver cases.  Barger v. Principi, 16 Vet. App. 132, 
138 (2002).  Accordingly, no further discussion of the VCAA 
is warranted in this case.

Overpayments created by retroactive discontinuance of an 
award are subject to recovery if recovery is not waived.  38 
U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.965.

A request for waiver of recovery of indebtedness shall only 
be considered if made within 180 days following the date of a 
notice of indebtedness issued on or after April 1, 1983, by 
VA to the debtor.  The 180 day period may be extended if the 
individual requesting waiver demonstrates that as a result of 
an error by either VA or the postal authorities, or due to 
other circumstances beyond the debtor's control, there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for mailing 
(including forwarding).  If the requester does substantiate 
that there was such a delay in the receipt of the notice of 
indebtedness, the Chairperson shall direct that the 180 day 
period be computed from the date of the requester's actual 
receipt of the notice of indebtedness.  38 C.F.R. 
§ 1.963(b)(2).

In any waiver decision where timeliness of the waiver request 
is at issue, VA's Debt Management Center (DMC) is to provide 
(1) verification in the form of a signed, written 
certification from DMC management identifying the date of 
dispatch of the initial notice of indebtedness and right to 
request waiver; (2) a printout of the screen from the 
Centralized Accounts Receivable Online System (CAROLS) that 
indicates the date of dispatch of the DMC's initial notice to 
the debtor with a statement that explains the details of the 
screen; (3) a copy of the type of form letter sent to the 
debtor; and (4) a copy of any correspondence received from 
the debtor in response to the initial notice of indebtedness 
and right to request waiver.  OF BULLETIN 99GC1.04 (May 14, 
1999) (New Requirement for Decisions by Committees on Waivers 
and Compromises).

Here, the record reflects that the RO sent correspondence to 
the veteran in October 2002 indicating that they had received 
information that he had been imprisoned for more than 60 days 
following conviction of a felony or misdemeanor, and that the 
law (38 U.S.C.A. § 1505) required termination of pension 
payments benefits effective the 61st day of his imprisonment.  
Consequently, the RO proposed to stop his benefit payments 
effective in April 2001, and that this adjustment would 
result in an overpayment of benefits which he would have to 
repay.  Thereafter, correspondence was received from the 
veteran's representative which confirmed his incarceration.

The record reflects that the CAROLS printout, as well as 
other information from the DMC, indicates that the veteran 
was notified of the overpayment and his waiver rights by 
correspondence dated January 9, 2003.  A copy of the type of 
form letter sent to the veteran is on file.  Moreover, it was 
certified in January 2004 that the January 2003 letter was 
sent to the veteran's address of record, and that it was not 
returned due to an incorrect address.  As such, it appears 
that the requirements of OF BULLETIN 99GC1.04 have been 
satisfied.

Inasmuch as the record reflects the veteran did not submit 
his request for waiver of overpayment until more than 180 
days after the January 2003 notification, his claim was not 
timely filed and it must be denied as a matter of law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (Where the law 
and not the evidence is dispositive, a claim for VA benefits 
should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law.).

The veteran has asserted that his claim should not be denied 
on this basis because he was still incarcerated when the RO 
sent the January 2003 correspondence, and that he filed for a 
waiver within 90 days of his release in October 2003.  Thus, 
it appears he is contending that the 180 day period should be 
from the time of his release from incarceration.  However, 
this assertion is not what is mandated by the law.

By a February 2005 statement, the veteran's representative 
contended that the Board should consider the confusion, 
emotions, and multiple demands of "tying up lose ends" 
prior to beginning a period of incarceration would combine to 
be an environment where various necessary tasks would "fall 
through the crack."  The representative posited that this is 
exactly what occurred, and why VA and the Post Office were 
not notified of the veteran's change of address, which 
directly resulted in his exceeding the 180 day limit.

Initially, the Board notes that the representative's 
statement does not dispute that the necessary correspondence 
was sent to the veteran in January 2003, nor that the veteran 
exceeded the 180 day limit.  To the extent the February 2005 
statement indicates the veteran had a different address then 
the one to which the January 2003 correspondence was sent, it 
also acknowledges that VA was not notified of this change.  
In fact, the record reflects that such notification was not 
received by VA until after the 180 day period.  The Court 
held in Hyson v. Brown, 5 Vet. App. 262, 265 (1993) that 
"[i]n the normal course of events, it is the burden of the 
veteran to keep the VA apprised of his whereabouts.  If he 
does not do so, there is no burden on the part of the VA to 
turn up heaven and earth to find him."  As such, this does 
not provide any basis in which to excuse the veteran's 
failure to request a waiver of overpayment within the 
required 180 days; these contentions do not reflect that 
there was a delay in such individual's receipt of the 
notification of indebtedness beyond the time customarily 
required for mailing (including forwarding) due to an error 
by either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control.  38 C.F.R. 
§ 1.963.

The Board further finds that even if the veteran had 
submitted a timely waiver request, he would still not be 
entitled to the benefit sought on appeal; i.e., he would not 
be entitled to a waiver of the pension indebtedness.  See 
Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the 
fundamental authority to decide a claim in the alternative.).

The statute governing termination of VA pension benefits due 
to incarceration, 38 U.S.C. § 1505, provides that:

No pension under public or private laws 
administered by the Secretary [of VA] 
shall be paid to or for an individual who 
has been imprisoned in a Federal, State, 
or local penal institution as a result of 
conviction of a felony or misdemeanor for 
any part of the period beginning sixty-
one days after such individual's 
imprisonment begins and ending when such 
individual's imprisonment ends.

The enabling regulation, 38 C.F.R. § 3.666, provides, in 
part, that:

If any individual to or for whom pension 
is being paid under a public or private 
law administered by [VA] is imprisoned in 
a Federal, State or local penal 
institution as the result of conviction 
of a felony or misdemeanor, such pension 
payments will be discontinued effective 
on the 61st day of imprisonment following 
conviction.

38 C.F.R. § 3.666(c).  Therefore, the retroactive reduction 
of the veteran's pension benefits by the RO, after learning 
of his incarceration, and the creation of the overpayment in 
issue were proper.

The law precludes waiver of recovery of an overpayment or 
waiver of collection of any indebtedness where any one of the 
following elements is found to exist: (1) fraud, (2) 
misrepresentation, (3) bad faith.  38 U.S.C.A. § 5302.  The 
Board's review of the record does not reflect that there was 
evidence of fraud, misrepresentation, or bad faith on the 
part of the veteran in the creation of the overpayment.

The standard "Equity and Good Conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:

1.  Fault of debtor.  Where actions of the debtor contribute 
to creation of the debt.

2.  Balancing of faults.  Weighing fault of debtor against VA 
fault.

3.  Undue hardship.  Whether collection would deprive debtor 
or family of basic necessities.

4.  Defeat the purpose.  Whether withholding of benefits or 
recovery would nullify the objective for which the VA 
benefits were intended.

5.  Unjust enrichment.  Failure to make restitution would 
result in unfair gain to the debtor.

6.  Changing position to one's detriment.  Reliance on VA 
benefits results in relinquishment of a valuable right or 
incurrence of a legal obligation.

38 C.F.R. § 1.965(a).

The Court has held that the Board must provide a complete 
analysis of the six regulatory elements of equity and good 
conscience, including sufficient "reasons or bases" for its 
conclusions.  See Cullen v. Brown, 6 Vet. App. 510 (1993); 
Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  

Here, the record reflects that the veteran was at least 
partially at fault in the creation of his overpayment, 
inasmuch as he was convicted of the offense which resulted in 
his incarceration, which in turn required that his pension 
benefits be discontinued.

The Board finds no fault on the part of the RO.  The evidence 
shows that the RO took prompt action once it learned of the 
veteran's incarceration, and that these actions were in 
accord with the applicable law and regulations.  Accordingly, 
balancing of faults is not applicable to the instant case.

The Board also finds that to allow a waiver would result in 
unjust enrichment of the veteran.  The simple fact is that 
the law does not permit payment of pension benefits to a 
veteran convicted of a felony after 60 days of incarceration.  
38 U.S.C.A. § 1505; 38 C.F.R. § 3.666.  Moreover, this legal 
prohibition on the payment of pension benefits during 
incarceration reflects that collection of the overpayment 
would not defeat the purpose for which these VA benefits were 
intended.

Nothing indicates that the veteran relinquished a valuable 
right or incurred a legal obligation based upon his pension 
benefits.  In other words, the facts of this case do not 
reflect he changed his position to his detriment.

Finally, the record does not reflect that collection of the 
overpayment would result in undue financial hardship on the 
veteran.  A Financial Status Report (FSR) submitted by the 
veteran in December 2003 indicates that his monthly income 
exceeds his monthly expenses.  In addition, while the FSR 
indicates he does not have any current assets, he does not 
have any installment contracts or other debts.  Consequently, 
the Board finds payment of the VA debt would not deprive the 
veteran of basic necessities, and that the evidence does not 
indicate that he cannot repay the indebtedness, particularly 
if he is allowed to make payments in installments over a 
period of time.  See 38 C.F.R. § 1.917; see also Stone v. 
Derwinski, 2 Vet. App. 56, 58 (1992) (Once the necessary 
living expenses have been met, the debtor will be expected to 
accord a government debt the same regard given any other 
debt.).

For the reasons stated above, the Board concludes that 
recovery of the overpayment would not be against the 
standards of equity and good conscience.  Accordingly, he 
would not be entitled to a waiver of recovery of the 
overpayment.









ORDER

Entitlement to a wavier of recovery of overpayment of pension 
benefits is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


